Title: Abigail Smith to John Adams, 15 April 1764
From: Adams, Abigail
To: Adams, John


     
      Sir
      Sunday Noon Weymouth April th 15 1764
     
     Mr. Cranch informs me that Hones will go to Town tomorrow, and that I may not miss one opportunity, have now taken my pen to thank you for yours by Tom, and also for that which I have just now received by Mr. Ayres. You seem in high Spirits at which you know I rejoice. Your minute description of the persons you have seen, are very entertaining to me. I cannot consent you should omit writing, unless you find it prejudicial to your Health, if so I have not a word more to say. But, if amusement is all they require, why is not one amusement as good as an other, it may be those who forbid you cannot conceive that writing to a Lady is any amusement, perhaps they rank it under the Head of drudgery, and hard Labour.
     However all I insist upon is that you follow that amusement which is most agreable to you whether it be Cards, Chequers, Musick, Writing, or Romping.
     May not I hear from you by Hones? I shall take all possible care that the Letters I receive be well smoked before I venture upon them, enclose the Letters in a cover, but seal only the out side, Tom makes bungling work opening them, and tares them sadly.
     As to any other of the familys being endangerd by them, there is no fear of that, they are very good, and let me enjoy my Letters to myself unless I vouchsafe they should see them. So Miser like I hoard them up, and am not very communicative.
     Your Mamma doubtless would rejoice to hear from you, if you write you may enclose to me, I will take good care of it, if you want any thing I can serve you in, let me know, have you milk eno? You have a large number, who I suppose live upon it, write me if it would be agreable to You to have some.
     Tis meeting time, the Bell rings. Adieue, my Friend—My —— add what else you please. And always believe me What I really am Your own
     
      A Smith
     
     
      My Love to Myra. We all desire to be rememberd to you. Your Daughter Betsy is a charming Girl, and Lisps her Love to her papa. My Regards to whom, and whenever you please to bestow them—to your Brother in perticuliar. Once more adieue.
     
    